Case 8:19-cv-01092-JLS-DFM Document 21 Filed 09/11/20 Page 1 of 3 Page ID #:143



   1   Youssef H. Hammoud, Esq. (SBN: 321934)
   2   Lauren Tegan Rodkey, Esq. (SBN: 275830)
       Price Law Group, APC
   3   6345 Balboa Blvd., Suite 247
   4   Encino, CA 91316
       T: (818) 600-5596
   5   F: (818) 600-5496
   6   E: youssef@pricelawgroup.com
       E: tegan@pricelawgroup.com
   7   Attorneys for Plaintiff,
   8   Richelle Burris
   9
                             UNITED STATES DISTRICT COURT
  10
                           CENTRAL DISTRICT OF CALIFORNIA
  11
  12
       RICHELLE BURRIS,                           Case No.: 8:19-cv-01092-JLS-DFM
  13
                    Plaintiff,                    STIPULATION FOR DISMISSAL
  14                                              WITH PREJUDICE AS TO
             v.                                   DEFENDANT DISCOVER BANK
  15
  16   DISCOVER BANK,
  17               Defendant.
  18         Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Richelle Burris
  19
       (“Plaintiff”) and Defendant Discover Bank (“Discover”), by and through
  20
  21   undersigned counsel, hereby stipulate that this action and all claims and defenses
  22   asserted therein be dismissed with prejudice as to Defendant Discover. The parties
  23
       shall bear their own attorneys’ fees and costs.
  24
  25   ///
  26   ///
  27
       ///
  28


                                                -1-
Case 8:19-cv-01092-JLS-DFM Document 21 Filed 09/11/20 Page 2 of 3 Page ID #:144



   1                                             RESPECTFULLY SUBMITTED,
   2
       Dated: September 11, 2020                 By: /s/ Youssef H. Hammoud
   3                                             Youssef H. Hammoud (SBN: 321934)
   4                                             PRICE LAW GROUP, APC
                                                 6345 Balboa Blvd, Suite 247
   5                                             Encino, CA 91316
   6                                             T: (818) 600-5596
                                                 F: (818) 600-5496
   7                                             E: youssef@pricelawgroup.com
   8                                             Attorneys of Plaintiff,
                                                 Richelle Burris
   9
  10
       Dated: September 11, 2020                 By: /s/ Arjun P. Rao
  11                                             Arjun P. Rao (State Bar No. 265347)
                                                 Ali Fesharaki (State Bar No. 316559)
  12
                                                 STROOCK & STROOCK
  13                                             & LAVAN LLP
  14
                                                 2029 Century Park East, 18th Floor
                                                 Los Angeles, CA 90067-3086
  15                                             T: (310) 556-5800
  16
                                                 F: (310) 556-5959
                                                 Attorneys for Defendant,
  17                                             Discover Bank
  18
  19                             SIGNATURE CERTIFICATION
  20
            Pursuant to L.R. 5-4.3.4(a)(2), I hereby attest that I have on file all
  21
  22   signatories listed, on whose behalf this filing is submitted, concur with the contents

  23   of this filing and have authorized the filing.
  24
  25   Dated: September 11, 2020                    PRICE LAW GROUP, APC
  26
                                                    By: /s/ Youssef H. Hammoud
  27                                                Youssef H. Hammoud
  28                                                Attorneys for Plaintiff,
                                                    Richelle Burris

                                                 -2-
Case 8:19-cv-01092-JLS-DFM Document 21 Filed 09/11/20 Page 3 of 3 Page ID #:145



   1                            CERTIFICATE OF SERVICE
   2
             I hereby certify that on September 11, 2020, I electronically filed the foregoing
   3
   4   with the Clerk of the Court using the ECF system, which will send notice of such

   5   filing to all attorneys of record in this matter. Since none of the attorneys of record
   6
       are non-ECF participants, hard copies of the foregoing have not been provided via
   7
   8   personal delivery or by postal mail.
   9
  10         /s/ Brianna Frohman
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                -3-
